DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on March 12, 2021 has been received. Claims 1-3, 5, 7-19, and 21-24 are currently pending.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Claim Objections
Claims 3, 5, 8, 12, 17, 19, and 21 are objected to because of the following informalities:  
“said compartments” (claims 3, 12, 17, 19, and 21) should read “said one or more compartments,” to maintain clear antecedent basis
“A hard hat assembly as set forth in claim 3, including a plurality of circuit boards, each extending within one or more of said compartments” (claim 5) should read “A hard hat assembly as set forth in claim 3, wherein the at least one electrical circuit board is a plurality of circuit boards, each circuit board extending within said one or more compartments,” to enhance clarity and maintain clear antecedent basis in light of amended claim 1
“in space relation” (claim 8) should read “in spaced relation”
“a plurality of circuit boards fixedly secured within said compartments mounted in spaced relation with respect to each other along said brim” (claim 21) should read “a plurality of circuit boards fixedly secured within said compartments and mounted in spaced relation with respect to each other along said brim,” to enhance clarity
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US Patent No. 5,510,961) in view of Cardoso (US Patent No. 8,117,676).
Regarding claim 1, Peng discloses a hat assembly (see, Figs. 1, 3, and 4) to be worn on a head of a user (see column 1, lines 7-33), said hat assembly comprising:
a hat (1) including a primary opening to receive the head and defining a periphery about said primary opening (see annotated Figs. 1, 3, and 4);
a brim (11) extending outwardly from said helmet adjacent said periphery to a brim outer edge (see annotated Fig. 1);
one or more compartments (111) extending from said brim between said periphery and said brim outer edge (see Figs. 1 and 3 and column 1, line 52 – column 2, line 18);
a brim panel (2) removably securable (by fastening means 112) to said brim over said one or more compartments (see Figs. 3-4 and column 2, lines 1-18); and
at least one electrical circuit board (13) fixedly secured within said one or more compartments (see Figs. 3-4 and column 2, lines 1-18).

    PNG
    media_image1.png
    604
    558
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    783
    533
    media_image2.png
    Greyscale







    PNG
    media_image3.png
    460
    516
    media_image3.png
    Greyscale

Peng further discloses wherein head coverings such as helmets are known in the art for protecting a wearer’s head (see column 1, lines 10-15) but fails to disclose in the present embodiment wherein the hat assembly is a hard hat assembly and the hat is a helmet. Instead, Peng discloses a conventional, cap-style hat (see Fig. 1 and column 1, lines 7-15).
However, Cardoso teaches a hard hat assembly (10, see Figs. 1-4 and column 6, lines 9-37) comprising a helmet (20); a brim (30) extending outwardly from a periphery (22) of the helmet (see Figs. 1-3 and column 6, lines 9-44); at least one electrical circuit board (40; see Fig. 2 and column 6, line 54 – column 7, line 16); and at least one electrical component (46) mounted within the brim (see Figs. 1 and 3 and column 7, lines 17-61); so as to protect the wearer’s head 
Therefore, based on Cardoso’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Peng’s hat to specifically be a hard-hat-style helmet, so as to form a hard hat assembly, as doing so would protect the wearer’s head from injury by falling objects, debris, bad weather, or other workplace hazards.

Regarding claim 2, the modified assembly of Peng (i.e., Peng in view of Cardoso) is further disclosed wherein said brim (30 of Cardoso) extends outwardly from said helmet (20 of Cardoso) adjacent all of said periphery (22 of Cardoso, see at least Figs. 1-3 of Cardoso).

Regarding claim 3, the modified assembly of Peng (i.e., Peng in view of Cardoso) is further disclosed wherein said one or more compartments (111 of Peng) are disposed adjacent all of said brim (11 of Peng/30 of Cardoso; see Figs. 1, 3 and 4 of Peng and Figs. 1-3 of Cardoso; the Examiner notes that the word “adjacent” is extremely broad and has a common meaning of “not distant,” and the one or more compartments are disposed adjacent, not distant from, all of the brim inasmuch as claimed; see definition 1a of “adjacent” via Merriam-Webster.com).

Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Peng and Cardoso, as applied to claim 3 above, in view of Waters (US PG Pub 2008/0130272).

However, Waters teaches a hat assembly (100) having a plurality of separate circuit boards (2160), each extending within one or more compartments (space 2054 formed between headband potion 2052 and crown 2014) of the hat (see Figs. 39-40 and paragraphs 0172-0181), so as to allow each circuit board to be formed of a smaller, more rigid construction for enhanced durability and strength, and to permit more flexibility in the design of the hat (see paragraphs 0180-0181). Waters also teaches at least one embodiment (see Fig. 5A) having a circuit board formed within a brim (16) of the hat (10, see Fig. 5A and paragraph 0101), so as to allow for the brim to serve a dual-function for providing shade and housing a circuit board for lighting or other purposes (see paragraph 0101).
Therefore, based on Waters’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Peng’s circuit board to be a plurality of circuit boards, each extending within one or more of said compartments, as doing so would allow each circuit board to be formed of a smaller, more rigid construction for enhanced durability and strength, and to permit more flexibility in the design of the hat.

Regarding claim 7, the modified assembly of Peng (i.e., Peng in view of Cardoso and Waters) is further disclosed wherein each of said plurality of circuit boards (13 of Peng/2160 of Waters) is mounted to said brim (11 of Peng) independently of each other (see Figs. 3-4 of Peng; Figs. 39-40 and paragraphs 0180-0181 of Waters; and rejection of claim 5 above).

Regarding claim 8, the modified assembly of Peng (i.e., Peng in view of Cardoso and Waters) is further disclosed wherein each of said plurality of circuit boards (13 of Peng/2160 of Waters) is mounted along said brim (11 of Peng) in spaced relation to each other (see Figs. 39-40 and paragraphs 0180-0181 of Waters; and rejection of claim 5 above).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peng and Cardoso, as applied to claim 1 above, in view of Letke (US PG Pub 2015/0063777).
Regarding claim 9, Peng and Cardoso together teach the limitations of claim 1, as discussed above. Peng further discloses wherein said brim (11) includes a light source (17) to generate a visual signal (see Figs. 1, 3, and 4 and column 2, lines 4-26) but fails to disclose wherein said brim panel includes a light source to generate a visual signal.
However, Letke discloses a hat assembly (100) to be worn on a head of a user (see Figs. 12-20 and paragraph 0141), said hat assembly comprising: a hat (104), a brim (102) extending outwardly from a periphery of said hat (see Figs. 12-17 and paragraphs 0141-0143); and a brim panel (116) underneath the brim and removably securable to said brim, and including at least one electrical circuit board (see Figs. 12-17 and paragraphs 0147-0153 and 0159); wherein the brim panel further includes a light source (118) to generate a visual signal (see Figs. 12-18 and paragraph 0149), as such a location would allow the light source to adjustably project light perpendicular and/or parallel to the general line of sight of the user during use of the hat assembly (see paragraphs 0016, 0025, 0028, 0090).
Therefore, based on Letke’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Peng’s See MPEP 2144.04 (VI)(C).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Peng and Cardoso, as applied to claim 1 above, in view of Lane (US Patent No. 4,766,609).
Regarding claim 10, Peng and Cardoso together teach the limitations of claim 1, as discussed above, but fail to further teach a seal extending between said brim and said brim panel.
However, Lane teaches a helmet assembly (10) comprising a helmet shell (12), a brim (16), and a brim panel (62) configured to be attached to the brim (see Figs. 1-2), the assembly further including a seal (gasket 64) extending between said brim and said brim panel (see Figs. 1-2 and column 3, line 64 – column 4, line 17), so as to provide a watertight fit for use in wet working environments (see column 1, lines 31-56 and column 4, lines 1-29).
Therefore, based on Lane’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the assembly together taught by Peng and Cardoso to include a seal extending between said brim and said brim panel, as doing so would provide a watertight fit for use in wet working environments.

Regarding claim 11, the modified assembly of Peng (i.e., Peng in view of Cardoso and Lane) is further disclosed wherein said seal (64 of Lane) is a gasket (see column 4, lines 1-17 of Lane).

Regarding claim 12, the modified assembly of Peng (i.e., Peng in view of Cardoso and Lane) is further disclosed wherein said gasket (64 of Lane) seals said compartments (between the brim and the brim panel) from an ambient environment (see at least column 1, lines 31-56 and column 4, lines 1-29 of Lane).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Peng and Cardoso, as applied to claim 1 above, in view of Lee (US PG Pub 2005/0017911).
Regarding claim 13, Peng and Cardoso together teach the limitations of claim 1, as discussed above, but fail to further teach an antenna defining a top antenna loop secured to a top portion of said helmet.
However, Lee teaches a helmet assembly (see Figs. 1-4) including a helmet (10) and a top antenna loop (20) secured to a top portion of said helmet (see Figs. 1-2), to allow the helmet to efficiently receive and send signals via the antenna loop for safety or communication purposes (see paragraphs 0001-002, and 0011-0014).
Therefore, based on Lee’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the assembly together taught by Peng and Cardoso to further include an antenna defining a top antenna loop secured to a top portion of said helmet, as doing so would allow the helmet to efficiently receive and send signals via the antenna loop for safety or communication purposes.



Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Peng and Cardoso, as applied to claim 1 above, in view of Teetzel et al. (herein Teetzel)(US PG Pub 2014/0020159).
Regarding claim 14, Peng and Cardoso together teach the limitations of claim 1, as discussed above, but fail to further teach a battery port formed in said helmet on an outer side thereof. Instead, Peng discloses a battery (121) within the one or more compartments (11, see Fig. 3), and Cardoso teaches a battery (54) within an inner pouch (41) of the helmet (see Fig. 2).
However, Teetzel discloses a hard hat assembly (100) to be worn on a head of a user (see at least Figs. 1-5 and paragraph 0043), said hard hat assembly comprising: a helmet (110) shaped to cover an upper portion of the head of the user (see Figs. 1-5); a brim panel (120) removably securable to said helmet (see Fig. 3 and paragraphs 0044-0047); one or more compartments (groove/channel 122) between said helmet and said brim panel (see paragraphs 0044-0045); and at least one electrical circuit board (130) fixedly secured within said one or more compartments (see Fig. 3 and paragraphs 0045-0046); the hard hat assembly further including a battery port (160) formed in said helmet (110) on an outer side thereof (see Figs. 3 and 8 and paragraphs 0047 and 0052-0053), so as to allow for attachment of a battery pack (see paragraphs 0052-0053). It is noted that a battery pack would provide more energy to the helmet than a conventional single battery, and attaching the battery port/battery pack to the outer side of the helmet instead of to the inner side would reduce bulkiness along the user-contacting side of the helmet and therefore enhance user comfort.
Therefore, based on Teetzel’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the assembly together taught by Peng and Cardoso to include a battery port formed in said helmet on 

Regarding claim 15, the modified assembly of Peng (i.e., Peng in view of Cardoso and Teetzel) is further disclosed to comprise a battery cartridge (162 of Teetzel) to be removably received by and secured within said battery port (160 of Teetzel; see Figs. 3 and 8 and paragraphs 0047 and 0052-0053 of Teetzel).

Regarding claim 16, the modified assembly of Peng (i.e., Peng in view of Cardoso and Teetzel) is further disclosed wherein said brim (112 of Teetzel) includes a cartridge stud relief (164 of Teetzel) to assist in the orienting of said battery cartridge (162 of Teetzel) as said battery cartridge is inserted into said battery port (160; see Figs. 3 and 8 and paragraph 0052 of Teetzel).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peng, in view of Cardoso, further in view of Waters.
Regarding claim 17, Peng discloses a hat assembly (see, Figs. 1, 3, and 4) to be worn on a head of a user (see column 1, lines 7-33), said hat assembly comprising:
a hat (1) including a primary opening to receive the head and defining a periphery about said primary opening (see annotated Figs. 1, 3, and 4);

one or more compartments (111) extending from said brim between said periphery and said brim outer edge (see Figs. 1 and 3 and column 1, line 52 – column 2, line 18);
a brim panel (2) removably securable (by fastening means 112) to said brim over said one or more compartments (see Figs. 3-4 and column 2, lines 1-18); and
at least one electrical circuit board (13) fixedly secured within said one or more compartments (see Figs. 3-4 and column 2, lines 1-18).
Peng further discloses wherein head coverings such as helmets are known in the art for protecting a wearer’s head (see column 1, lines 10-15) but fails to disclose in the present embodiment wherein the hat assembly is a hard hat assembly and the hat is a helmet. Instead, Peng discloses a conventional, cap-style hat (see Fig. 1 and column 1, lines 7-15).
However, Cardoso teaches a hard hat assembly (10, see Figs. 1-4 and column 6, lines 9-37) comprising a helmet (20); a brim (30) extending outwardly from a periphery (22) of the helmet (see Figs. 1-3 and column 6, lines 9-44); at least one electrical circuit board (40; see Fig. 2 and column 6, line 54 – column 7, line 16); and at least one electrical component (46) mounted within the brim (see Figs. 1 and 3 and column 7, lines 17-61); so as to protect the wearer’s head from injury by falling objects, debris, bad weather, or other workplace hazards (see column 4, line 65 – column 5, line 42).
Therefore, based on Cardoso’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Peng’s hat to specifically be a hard-hat-style helmet, so as to form a hard hat assembly, as doing so 
Peng also fails to teach a plurality of circuit boards mounted along said brim in spaced relation to each other. Instead, Peng teaches a single circuit board (13, see Figs. 3-4).
However, Waters teaches a hat assembly (100) having a plurality of separate circuit boards (2160), each extending within one or more compartments (space 2054 formed between headband potion 2052 and crown 2014) of the hat in spaced relation to each other (see Figs. 39-40 and paragraphs 0172-0181), so as to allow each circuit board to be formed of a smaller, more rigid construction for enhanced durability and strength, and to permit more flexibility in the design of the hat (see paragraphs 0180-0181). Waters also teaches at least one embodiment (see Fig. 5A) having a circuit board formed within a brim (16) of the hat (10, see Fig. 5A and paragraph 0101), so as to allow for the brim to serve a dual-function for providing shade and housing a circuit board for lighting or other purposes (see paragraph 0101).
Therefore, based on Waters’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Peng’s circuit board to be a plurality of circuit boards mounted along said brim in spaced relation to each other, as doing so would allow each circuit board to be formed of a smaller, more rigid construction for enhanced durability and strength, and to permit more flexibility in the design of the hat.

Regarding claim 18, the modified assembly of Peng (i.e., Peng in view of Cardoso and Waters) is further disclosed wherein said brim (30 of Cardoso) extends outwardly from said 

Regarding claim 19, the modified assembly of Peng (i.e., Peng in view of Cardoso and Waters) is further disclosed wherein said one or more compartments (111 of Peng) are disposed adjacent all of said brim (11 of Peng/30 of Cardoso; see Figs. 1, 3 and 4 of Peng and Figs. 1-3 of Cardoso; the Examiner notes that the word “adjacent” is extremely broad and has a common meaning of “not distant,” and the one or more compartments are disposed adjacent, not distant from, all of the brim inasmuch as claimed; see definition 1a of “adjacent” via Merriam-Webster.com).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Peng, in view of Cardoso, further in view of Waters, further in view of Teetzel.
Regarding claim 21, Peng discloses a hat assembly (see, Figs. 1, 3, and 4) to be worn on a head of a user (see column 1, lines 7-33), said hat assembly comprising:
a hat (1) including a primary opening to receive the head and defining a periphery about said primary opening (see annotated Figs. 1, 3, and 4);
a brim (11) extending outwardly from said helmet adjacent said periphery to a brim outer edge (see annotated Fig. 1);
one or more compartments (111) extending from said brim between said periphery and said brim outer edge (see Figs. 1 and 3 and column 1, line 52 – column 2, line 18);
a brim panel (2) removably securable (by fastening means 112) to said brim over said one or more compartments (see Figs. 3-4 and column 2, lines 1-18); and

Peng further discloses wherein head coverings such as helmets are known in the art for protecting a wearer’s head (see column 1, lines 10-15) but fails to disclose in the present embodiment wherein the hat assembly is a hard hat assembly and the hat is a helmet. Instead, Peng discloses a conventional, cap-style hat (see Fig. 1 and column 1, lines 7-15).
However, Cardoso teaches a hard hat assembly (10, see Figs. 1-4 and column 6, lines 9-37) comprising a helmet (20); a brim (30) extending outwardly from a periphery (22) of the helmet (see Figs. 1-3 and column 6, lines 9-44); at least one electrical circuit board (40; see Fig. 2 and column 6, line 54 – column 7, line 16); and at least one electrical component (46) mounted within the brim (see Figs. 1 and 3 and column 7, lines 17-61); so as to protect the wearer’s head from injury by falling objects, debris, bad weather, or other workplace hazards (see column 4, line 65 – column 5, line 42).
Therefore, based on Cardoso’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Peng’s hat to specifically be a hard-hat-style helmet, so as to form a hard hat assembly, as doing so would protect the wearer’s head from injury by falling objects, debris, bad weather, or other workplace hazards.
Peng also fails to teach a plurality of circuit boards mounted along said brim in spaced relation to each other. Instead, Peng teaches a single circuit board (13, see Figs. 3-4).
However, Waters teaches a hat assembly (100) having a plurality of separate circuit boards (2160), each extending within one or more compartments (space 2054 formed between headband potion 2052 and crown 2014) of the hat in spaced relation to each other (see Figs. 39-
Therefore, based on Waters’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Peng’s circuit board to be a plurality of circuit boards mounted along said brim in spaced relation to each other, as doing so would allow each circuit board to be formed of a smaller, more rigid construction for enhanced durability and strength, and to permit more flexibility in the design of the hat.
Cardoso further teaches a battery (54) positioned along a midline (12) of said helmet on a rearward side of said helmet (within rear inner pouch 41, see Fig. 2 and column 6, line 56 – column 7, line 16) but fails to teach a battery port formed in said helmet on an outer side thereof. 
However, Teetzel discloses a hard hat assembly (100) to be worn on a head of a user (see at least Figs. 1-5 and paragraph 0043), said hard hat assembly comprising: a helmet (110) shaped to cover an upper portion of the head of the user (see Figs. 1-5); a brim panel (120) removably securable to said helmet (see Fig. 3 and paragraphs 0044-0047); one or more compartments (groove/channel 122) between said helmet and said brim panel (see paragraphs 0044-0045); and at least one electrical circuit board (130) fixedly secured within said one or more compartments (see Fig. 3 and paragraphs 0045-0046); the hard hat assembly further including a battery port (160) formed in said helmet (110) on an outer side thereof (see Figs. 3 and 8 and paragraphs 
Therefore, based on Teetzel’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the assembly together taught by Peng, Cardoso, and Waters to include a battery port formed in said helmet on an outer side thereof; as doing so would allow for attachment of a battery pack to provide more energy to the helmet than a conventional single battery. Furthermore, attaching the battery port/battery pack to the outer side of the helmet instead of to the inner side would reduce bulkiness along the user-contacting side of the helmet and therefore enhance user comfort.

Regarding claim 22, the modified assembly of Peng (i.e., Peng in view of Cardoso, Waters, and Teetzel) is further disclosed to comprise a battery cartridge (162 of Teetzel) to be removably received by and secured within said battery port (160 of Teetzel; see Figs. 3 and 8 and paragraphs 0047 and 0052-0053 of Teetzel).

Regarding claim 23, the modified assembly of Peng (i.e., Peng in view of Cardoso, Waters, and Teetzel) is further disclosed wherein said brim (112 of Teetzel) includes a cartridge .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Peng, Cardoso, Waters, and Teetzel, as applied to claim 23 above, in view of Muskovitz (US PG Pub 2004/00064873).
Regarding claim 24, Peng, Cardoso, Waters, and Teetzel together teach the limitations of claim 23, as discussed above, but fail to further teach wherein said battery cartridge includes a thumb screw to secure said battery cartridge within said battery port. Instead, Teetzel teaches wherein the battery cartridge (162) is secured to said battery port (160) via a latch (168; see Fig. 8 and paragraph 0052).
However, Teetzel further teaches wherein another suitable connector may be used instead of the latch (see paragraph 0052), and Teetzel also teaches the use of screws (144) to attach the battery port (160) and other components to the helmet (see Fig. 3 and paragraph 0052-0053).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Teetzel’s latch to be a screw, as such a modification would be nothing more than a simple substitution of one known fastener/connector for another, and would provide a more secure connection. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.
Teetzel fails to explicitly teach a thumb screw.

Based on Muskovitz’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Teetzel’s screw to be a thumb screw, as such a modification would be nothing more than a simple substitution of one threaded fastener for another. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELYN BRAVO/Primary Examiner, Art Unit 3732